Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (WO 2015/16088) in view of Tai (US 8,642,503) or Qin (US 2014/0014565).
With respect to claim 1, Pham et al disclose a material for immersion into an immiscible liquid mixture (see paragraphs 36-38), the material consisting essentially of a porous functionalized host material that has superoleophilic properties (e.g., since melamine is disclosed, see paragraph 33) and has a functionalized surface (e.g., provided by the polymer coating described in paragraph 34) that imparts superhydrophobic properties to the functionalized host material whereby the functionalized host material is capable of absorbing a liquid from water, the liquid and water being immiscible (e.g., since oil is specified, see paragraphs 36-38), the functionalized host material consisting essentially of a porous host material that is superoleophilic and imparts the superoleophilic properties to the functionalized host material (e.g., since melamine is disclosed, see paragraph 33), and a fictionalizing agent that defines the functionalized surface of the functionalized host material, is superhydrophobic, and imparts the superhydrophobic properties to the functionalized host material (e.g., the functionalized surface being defined by the polymer coating described in paragraph 34 and provides the material with superhydrophobiic and superoleophilic properties as disclosed in the 
Concerning claim 3, Pham et al disclose the liquids as being oil (see paragraph 46).
Regarding claim 4, Pham et al disclose the sponge as having a pore size of 100-150 microns of which falls within the claimed range of about 1-150 microns.
With respect to claims 5-6, Pham et al discloses the host material as being a melamine sponge (see paragraph 33) and Tai et al disclose the polymer coating as being PDMS (see lines 32-36 and lines 63-65 of col. 3). 
As to claim 7, Pham et al disclose the host material as having a pore size of 100-150 microns with overlaps with the claimed range of about 50 to about 140 microns.

Withdrawn Rejections
The rejections of claims 1 and 3-7 under 35 U.S.C. 112(a) made in the office action mailed on 9/2/2020 have been reconsidered and withdrawn in view of the applicant’s remarks filed on filed on 2/2/2021.

Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.

Applicant argues that none of the cited references discloses a host material that has superoleophilic properties and a functionalized surface that imparts superhydrophobic properties to the functionalized host material whereby the functionalized host material is capable of absorbing a liquid from water, however, Pham et al disclose a host material that has superoleophilic properties (e.g., melamine sponge having a porosity of 99%, see paragraph 33) and a functionalized surface (e.g., provided by the alkysilane coating disclosed in paragraphs 25) that imparts superhydrophobic properties to the functionalized host material (see paragraphs 31-32) whereby the functionalized host material is capable of absorbing a liquid from water (e.g., oil absorbed from water, see paragraphs 36-38). 
It is noted that the porous host material of Pham et al modified to include PDMS as an alternative functionalizing agent as known in the art will have superoleophilic and superhydrophobic properties since it includes the same composition and structure to the extent claimed (i.e., a melamine sponge having a porosity of 99% coated with PDMS).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773